DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 03/15/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1-6, 12-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Smigel (US 5,041,280) in view of Chen et al. US 2015/0352019.
	Smigel teaches tooth paste formulations comprising 1.0% to 50% dicalcium phosphate dehydrate (calcium containing abrasive), 1.0% to 50% calcium carbonate (calcium containing abrasive), 1.0% to 50% sodium bicarbonate (a bicarbonate salt, 0.5% to 5% cellulose gum, 0.1% to 5% sodium lauryl sulfoacetate, 0.70% to 0.80% sodium monofluorophosphate (fluoride ion source), and 10% to 50% deionized water (Abstract), as per claims 1-10, 12-15.
	This embodiment comprises 0% silicate, as per claim 21.
	The pH of the composition can be “between 7 and 10” as desired” (col. 2, lines 48-52), as per claim 1, 16, 17.
	  	
	The prior art is not anticipatory insofar as the amounts of each ingredient in the prior art are not required to fall within the claimed ranges.
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
	Here a prima facie case of obviousness exists since the claimed ranges for water, calcium containing abrasive, bicarbonate salt, fluoride ion source, and pH overlap or lie inside ranges disclosed by Smigel.
	Since the compositions comprise 0.5% to 5% cellulose gum, it would have been obvious to have from 0.01% to 3% carboxymethyl cellulose, insofar as it is a cellulose gum.  Also, Smigel teaches 1.0 to 15% of a thickening agent, where the thickening natural gums, e.g. “carrageenan”, as per claim 20 (see col 2, line 2 and line 38.
Note also that sorbitol and glycerin are not required insofar as water may be the exclusive wetting agent (humectant): “Normally, the wetting agent to control the viscosity of the composition will be deionized water” (col. 2, lines 53-55). Further, polyethylene glycol also suffices as an alternative to sorbitol or glycerine (Id.), and may be present at 1-50% (see col. 5, Claim 1), as per claims 18-19.

	However, the examiner cites Chen et al. to provide further motivation for excluding polyol humectants such as sorbitol and glycerin (aka. Glycerol). 

Chen et al. teaches, “lower or nil polyol (e.g., glycerin and sorbitol) provides better fluoride uptake as compared to those formulations that have high levels of such polyol” providing a clause “wherein the composition is free or substantially free of a humectant, wherein the humectant is glycerol or sorbitol” (p. 1-2, para. [0010]). Chen also teaches “minimizing the use of polyols” since they “can act as bacteria food sources” (p. 1,para. [0006]). Chen et al. also advocates the use of polyethylene glycol stating, “[t]he use of polyethylene glycol (PEG), specifically PEG-600, provides physical stability to such formulations without the negatives associated with other potential ingredients” (p. 1, para. [0009]).  Polytheylene glycol may be present in the range of “0.1% to 5%” (Id.), as per claims 18-19.

high water and high carbonate dentifrice formulations.  Specifically, an alkaline pH, i.e., higher than 7.8, contributes to anti-plaque or plaque mitigation benefits to the dentifrice compositions (p. 1, para. [0004]). 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to exclude sorbitol and glycerin from the compositions of Smigel to avoid food sources for bacteria and provide better fluoride uptake, as taught by Chen et al.  

2) Claims 1-6, 12-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (US 2015/0352019) in view of Xu et al. (US 2015/0328094).
Chen et al. teaches, “Dentifrice compositions with high water, a calcium-containing abrasive and polyethylene glycol have an alkaline pH and provide improved anti-plaque benefits with an alkaline pH” (Abstract).
The dentifrice compositions comprise “(a) 45% to 75% water, preferably 50 to 60% water, by weight of the composition; (b) 25% to 50%, preferably 27% to 47%, preferably 27% to 37% of a calcium-containing abrasive, preferably the calcium containing abrasive comprises calcium carbonate; and (c)a pH greater than 7.8, preferably greater than 8.3, more preferably greater than 8.5, yet more preferably greater than 9” (p. 1, para. [0005]).
Chen et al. further teaches, “lower or nil polyol (e.g., glycerin and sorbitol) provides better fluoride uptake as compared to those formulations that have high levels of such polyol” providing a clause “wherein the composition is free or substantially free of a humectant, wherein the humectant is glycerol or sorbitol” (p. 1-2, para. [0010]). Additionally, “[t]he use of polyethylene glycol (PEG), specifically PEG-600, provides physical stability to such formulations without the negatives associated with other potential ingredients” (p. 1, para. [0009]).  Polytheylene glycol is present in the range of “0.1% to 5%” (Id.), as per claims 18-19.
Chen et al. teaches a specific embodiment comprising 58.77% water, 1.1% sodium monofluorophosphate (fluoride ion source), 32% calcium carbonate, 1.2% carrageenan-Iota (natural gum), 0% silicate (Zeodent) (Fig. 1, Ex 1#).
This embodiment is free of sorbitol and glycerin.

Chen et al. teaches adding “alkali metal carbonate salts” as pH modifying agents (p. 4, para. [0035]) but does not teach bicarbonate.

Xu et al. teaches oral care composition comprising bicarbonate compounds.  Xu et al. teaches “potassium bicarbonate” as a desensitizing agent, where the effective concentration range is “from about 1 wt.% to about 20 wt. %” (p. 3, para. (0053]); “bicarbonates” as pH modifying agents (p. 4, para. [0066]), and “bicarbonate salts” (sodium and potassium)as mouth-feel agents that “impart a desirable texture or other feeling during use”, having a concentration range of “about 1% to about 20% by weight” (p. 5, para. [0067]).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add bicarbonate to the compositions of Chen et al. for the 
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Jung et al. US 2012/0067748.  Jung et al. is pertinent for teaching “Sodium bicarbonate is useful as a cleaning agent in dentifrices for oral biofilm and stain removal” (p. 2, para. [0033]).  

Response to Arguments
Applicant argues that the obviousness of the claimed invention “has been overcome by the showing of unexpected results in the specification” in terms of inhibition of biofilm formation and/or disruption of biofilm in dentifrice systems having high water and high carbonate levels (p. 5).
The Examiner disagrees.
Smigel addresses the issue of biofilm inhibition and/or disruption insofar as it teaches, “Another object of the invention is to provide a toothpaste composition with will be effective to remove the protein pellicles which normally envelope the teeth as well as plaque accumulation and which contains substances for preventing tooth decay” (col. 1, lines 48-52).
Accordingly, the artisan would have reasonably expected the compositions of Smigel to inhibit and/or disrupt biofilm in the oral cavity.
Furthermore, “an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  
It is noted in applicant’s showing that the comparative examples had no sodium bicarbonate (see Table 1 at p. 14-15 of instant Specification), while the prior art requires sodium bicarbonate. Applicant also compares its inventive formulations to commercial formulations comprising sodium bicarbonate; however it is unclear what other differences are present to account for differences in performance, e.g. the presence or absence of fluoride, calcium abrasive, water, humectants.  
Since Smigel requires a combination of high water, calcium carbonate, sodium bicarbonate, and a fluoride ion source, it appears that Smigel represents the closest prior art.  Due to the absence of tests comparing applicants formulation to the closest prior art, it appears that applicant’s assertions of unexpected results constitute mere argument.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612